G. H. A. KUNST, Judge.
At four-thirty o’clock P. M. on January 13, 1945, at Pliny, in the county of Putnam, state of West Virginia, the driver of truck No. 30-135, owned by respondent, negligently turned said truck from a rut in road in such manner as to cause the rear wheels of the truck to strike the fender of a parked Chevrolet sedan automobile owned by claimant. Claim is made for $7.50, the amount it cost to repair the damage to fender.
Respondent recommends and the attorney general approves its payment.
An award of seven dollars and fifty cents ($7.50) is made to claimant.